Citation Nr: 0533834	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-14 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
claimed as ear condition.

2.  Entitlement to an increased disability evaluation for 
tonsillitis, operated, and pharyngitis, mild, currently 
evaluated as zero (0) percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2003 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Appeal to 
the Board was perfected.

The veteran cancelled a hearing scheduled to be held at the 
San Juan RO in July 2004.  There was no request to reschedule 
the hearing.

The Board finds that further evidentiary development is 
needed regarding the issue of entitlement to service 
connection for hearing loss, claimed as ear condition.  
Accordingly, that issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on their part.


FINDING OF FACT

The veteran's service-connected tonsillitis, operated, and 
pharyngitis, mild, is manifested by normal mucosa in the 
pharynx and surgically absent tonsils.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
service connected tonsillitis, operated, and pharyngitis, 
mild, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6516 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 1968 rating decision, the RO granted entitlement 
to service connection for tonsillitis, operated, and 
pharyngitis, mild, and assigned a noncompensable rating for 
this disability under Diagnostic Code 6516, effective May 4, 
1967.  The veteran filed a claim for ear condition disability 
in May 2001, which was treated as a claim for an increased 
evaluation of his tonsillitis, operated, and pharyngitis, 
mild.  The RO continued the noncompensable rating in November 
2001.  The veteran thereafter filed a claim for entitlement 
to service connection for laryngitis in August 2002, which 
was treated as a claim for an increased rating for 
tonsillitis, claimed as chronic laryngitis.  He has appealed 
a February 2003 rating decision that continued the 
noncompensable rating for tonsillitis, operated, and 
pharyngitis, mild.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The Schedule does not specifically provide criteria for 
tonsillitis, operated, and pharyngitis, mild.  Evaluation of 
a service-connected disability in accordance with schedular 
criteria that closely pertain to an analogous disease in 
terms of functions affected, anatomical localization, and 
symptomatology, is permitted in such circumstances.  38 
C.F.R. § 4.20 (2005).  Tonsillitis, operated, and 
pharyngitis, mild, is currently evaluated by analogy under 38 
C.F.R. § 4.97, Diagnostic Code 6516 (2005) for chronic 
laryngitis.  A 10 percent rating contemplates hoarseness with 
inflammation of cords or mucous membrane.  A 30 percent 
rating contemplates hoarseness with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  See 38 C.F.R. § 4.97, Diagnostic Code 
6516 (2005).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The veteran's service-connected tonsillitis, operated, and 
pharyngitis, mild, is currently rated as noncompensable under 
Diagnostic Code 6516.  In evaluating the veteran's 
disability, the Board has reviewed and considered all of the 
evidence in the veteran's claims folder.  As this is not an 
appeal from the initial rating assigned, however, the Board's 
focus is primarily on contemporaneous evidence of the extent 
of the disability and the functional limitations caused 
thereby.  See Francisco v. Brown, 7 Vet. App. 55 (1994) (The 
present level of disability is of primary concern in a claim 
for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability).

The record indicates that the veteran underwent a 
tonsillectomy in 1966 and was diagnosed with chronic 
pharyngitis, mild, in September 1967.  See September 1967 
clinical record; October 1967 VA medical examination report.  
A VA compensation and pension (C&P) nose, sinus, larynx and 
pharynx examination was performed in January 2003.  The 
veteran reported sore throat three to four times per year.  
He also reported hoarseness of unknown cause and losing his 
voice at times.  The VA examiner noted that loss of voice 
could be interpreted as hoarseness.  The VA examiner found a 
normal pharynx, no tonsil residuals, and the tonsillar fossa 
was clear.  An indirect laryngoscopy revealed engorged 
movement, but no lesions.  As for the sinuses, the VA 
examiner noted no tenderness, purulent discharge or crusting.  
The veteran was diagnosed with normal pharyngeal and 
laryngeal exams.  The VA examiner noted that if a patient had 
a tonsillectomy, he should not have tonsillitis unless 
tonsillar tissue remains, which is not the case in this 
patient.  The VA examiner further noted that hoarseness is 
not a consequence of a tonsillectomy.  


Additional evidence since the inception of the appeal 
includes a second VA C&P nose, sinus, larynx and pharynx 
examination, which was performed in July 2004.  The veteran 
reported loss of his voice and sore throat.  There was no 
interference with breathing through the nose, no purulent 
discharge, no dyspnea at rest or on exertion, and no speech 
impairment noted.  On physical examination, the pharynx was 
revealed with normal mucosa; the tonsils were surgically 
absent.  The VA examiner diagnosed the veteran was normal 
pharyngeal exam and opined that pharyngitis is not a sequelae 
of tonsillectomy.

There is no evidence of hoarseness with inflammation of cords 
or mucous membrane, nor of hoarseness with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  As such, an increased rating is 
not warranted under Diagnostic Code 6516.  Physical 
examination in July 2004 revealed normal mucosa.  Although 
the veteran complained of hoarseness and losing his voice at 
both VA C&P examinations, both the pharynx and larynx were 
found to be normal.  Therefore, the Board concludes that the 
totality of the evidence does not support assignment of a 
compensable rating under Diagnostic Code 6516, which is the 
most appropriate diagnostic code in this situation.

The Board has also considered whether the veteran's service-
connected tonsillitis, operated, and pharyngitis, mild, may 
be rated under other Diagnostic Codes relating to the 
respiratory system.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Most of these diagnostic codes, however, are 
simply not applicable to the veteran's service-connected 
disability.  It is neither contended nor shown that the 
veteran's service-connected disability involves complete 
organic aphonia (Diagnostic Code 6519), stenosis of the 
larynx, including residuals of laryngeal trauma (Diagnostic 
Code 6520), or injuries to the pharynx (Diagnostic Code 
6521).

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  Accordingly, the Board is of 
the opinion that referral of the claim to the Director of 
Compensation and Pension for extraschedular evaluation is not 
warranted under 38 C.F.R. § 3.321(b) (2005).


On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner. As 
for the first, second, and third elements, the October 2002 
letter, sent before issuance of the rating decision from 
which this appeal arises, advised the veteran that the 
medical evidence must show his disability has worsened; that 
the RO would assist him by providing a C&P examination or 
obtaining a medical opinion, if necessary, and obtaining VA 
medical records; that further assistance - obtaining other 
pertinent medical or non-medical evidence - would be provided 
if the veteran provided sufficient information about these 
records to enable it to do so; and that the veteran 
ultimately bears the responsibility for substantiating his 
claim.

As for the fourth element, the Board acknowledges that the 
October 2002 letter did not explicitly and literally ask the 
veteran to send any evidence in his possession pertinent to 
the claim.  This failure is technical, and did not result in 
prejudice to him.  First, the letter did ask him to inform VA 
about any additional information or evidence for which he 
wanted RO assistance in obtaining, or send the evidence 
himself, substantially similar to language of the "fourth 
element."  Second, the April 2004 Statement of the Case (SOC) 
contained the text of 38 C.F.R. § 3.159, which contains the 
provision from which the so-called "fourth element" is 
derived.  Thus, throughout the appeal period, the veteran was 
notified of this element numerous times.  No new evidence or 
information, or even a request for further assistance, 
regarding the increased rating claim was submitted.  Under 
the circumstances, the Board is satisfied that the veteran 
has been adequately informed of the need for further 
substantiation with relevant evidence in his possession.  

It also is noted that full VCAA notice arguably was achieved 
through a combination of a letter and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given two appropriate C&P examinations.  The RO 
obtained the veteran's VA medical records and his written 
statements, and associated them with the claims folder.  
Again, the veteran had notice of the status of his claim and 
opted not to submit more information before the case was sent 
to the Board.  The Board finds it reasonable to interpret 
this action to mean that he is satisfied with the development 
in his claim.  Thus, further development is unlikely to add 
more relevant evidence or information.


ORDER

An increased disability evaluation for service-connected 
tonsillitis, operated, and pharyngitis, mild, currently 
evaluated as zero percent disabling, is denied.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim for entitlement to 
service connection for hearing loss, claimed as ear 
condition.  Further development would ensure that the 
veteran's due process rights, including those associated with 
the VCAA, as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2005), are met.  The 
specific bases for the remand are set forth below.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

There also are special regulations on whether hearing loss is 
a disability for the purposes of service connection.  Hearing 
loss is a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  38 
C.F.R. § 3.385 (2005).

The primary basis for denial of service connection for 
hearing loss appears to have been that the veteran's service 
medical records are silent as to any treatment for an ear 
condition or hearing loss during service.  See February 2003 
rating decision.  Initially the Board notes that the 
veteran's service medical records are devoid of reference to 
an ear condition or hearing loss, although he served as a 
marksman and second class gunner.  See DD 214.  In fact, the 
veteran's January 1960 examination conducted prior to the 
veteran's transfer to the Army Reserves indicated normal 
hearing.  

The veteran contends, however, that his hearing loss was 
acquired in 1978, while working in artillery.  He reports 
that during the maneuvers, a heavy weapon was fired and the 
explosion affected his ears.  See January 2003 Statement in 
Support of Claim.  It appears from the record that the 
veteran underwent an audiometric evaluation in June 1978, 
while serving in the Puerto Rican Army National Guard 
(PRARNG), which revealed evidence of hearing loss by repeated 
audiograms.  The veteran was recommended for an ENT 
evaluation by a consultant outside of the PRARNG.  See June 
1978 report of medical examination.  In December 1993, the 
veteran was diagnosed with bilateral high frequency hearing 
loss.  See December 1993 report of medical examination.  VA 
must attempt to verify the veteran's periods of active duty, 
active duty for training (ACDUTRA), and inactive duty for 
training (INACDUTRA) with the Puerto Rico Army National 
Guard.

Additional evidence includes progress notes from the VA 
Medical Center (VAMC) in San Juan.  These records indicate 
that the veteran currently suffers from sensorineural hearing 
loss, unspecified, although there are no audiometric findings 
performed by the VAMC.  See August 2001 to October 2002 VAMC 
progress notes.  In light of the foregoing, the Board finds 
that fundamental fairness to the veteran warrants a VA 
compensation and pension (C&P) medical examination 
specifically designed to review the claims folder and elicit 
an opinion on etiology, or medical causation, as to the 
claimed hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2005); 
see generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(noting that a fully informed decision may require examiner's 
review of the claims file).  

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

This claim is REMANDED to the RO via the AMC in Washington, 
D.C., for the following actions, after which a de novo review 
should be conducted by the RO:


1.  Obtain the veteran's VA clinic 
records since October 2002.

2.  Obtain a complete copy of the 
veteran's reserve service medical records 
concerning his apparent service in the 
Puerto Rico Army National Guard.  If no 
reserve service medical records can be 
found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.

3.  Obtain verification of the veteran's 
periods of active duty, ACDUTRA, and 
INACDUTRA with the Puerto Rico Army 
National Guard.  If such service cannot 
be verified, indicate whether the 
pertinent records do not exist and 
whether further efforts to obtain the 
records would be futile.

4.  Schedule the veteran for an 
examination for the purpose of 
determining whether the veteran meets the 
criteria for hearing loss disability and, 
if so, whether such disability is related 
to his active military service.  All 
necessary tests should be performed.  The 
examiner should be requested to provide 
the following findings and opinions:
	
	If hearing loss (per VA standards) 
exists, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the disability is 
related to event(s) during active 
service, and/or ACDUTRA or INACDUTRA, 
and/or whether the instance of acoustic 
trauma reported by the veteran to have 
occurred in 1978 is at least as likely as 
not to have caused or contributed to the 
claimed hearing loss.  The examiner 
should explain the basis for the opinion.


The examiner should review the veteran's 
claims folder, which should include a 
copy of this remand order, before issuing 
the written report requested herein.  If 
it is not possible to opine as requested 
herein without conjecture or speculation, 
then the examiner should so state and 
explain the rationale or bases therefore.  
The resulting examination report should 
be associated with the veteran's claims 
folder.

5.  Following completion of the 
foregoing, review the claims folder and 
readjudicate the claim.  If the decision 
is adverse to the veteran, then issue an 
updated Supplemental Statement of the 
Case and give the veteran and his 
representative an appropriate amount of 
time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, by may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


